     Case 1:19-cv-03589 Document 1 Filed 12/18/19 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


REESE P. PARADIS,

     Plaintiff,
                                                           Civil Action No. 1:19-cv-3589
v.

THE CBE GROUP, INC.,

     Defendant.


                                          COMPLAINT


         NOW COMES REESE P. PARADIS, through counsel, SULAIMAN LAW GROUP,

LTD. complaining of THE CBE GROUP, INC. as follows:

                                   NATURE OF THE ACTION

         1.       This is an action brought by a consumer seeking redress for alleged

violation(s) of the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692 et seq.

                                  JURISDICTION AND VENUE

         2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.       Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                            PARTIES

         4.       REESE P. PARADIS (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in Grand Junction, Colorado.

         5.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
   Case 1:19-cv-03589 Document 1 Filed 12/18/19 USDC Colorado Page 2 of 5




      6.        THE CBE GROUP, INC. (“Defendant”) is a corporation organized under the

laws of Iowa.

      7.        Defendant has its principal place of business at 1309 Technology Parkway,

Cedar Falls, Iowa 50613.

      8.        Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the

principal purpose of Defendant’s business is the collection of debt.

      9.        Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it

regularly collects or attempts to collect debts owed or due or asserted to be owed or due

another.

                                  FACTUAL ALLEGATIONS

      10.       Plaintiff obtained wireless services through Cellco Partnership d/b/a Verizon

Wireless (“Verizon”).

      11.       As result of financial hardship, Plaintiff did not pay his Verizon bill.

      12.       Plaintiff’s Verizon account was subsequently transferred for collection.

      13.       In January of 2019, Plaintiff started to receive phone calls from Defendant.

      14.       Plaintiff learned Defendant sought to collect $748.00 on behalf of Verizon.

      15.       Plaintiff’s $748.00 balance is a “debt” as defined by 15 U.S.C. § 1692a(5).

      16.       On multiple occasions, Plaintiff answered.

      17.       Each time, Plaintiff explained he is unable to make payment(s).

      18.       Each time, Plaintiff additionally instructed Defendant to stop calling.

      19.       Regrettably, Plaintiff continues to receive phone calls from number(s)

leading back to Defendant – (720) 634-8850.
   Case 1:19-cv-03589 Document 1 Filed 12/18/19 USDC Colorado Page 3 of 5




       20.    Specifically, Plaintiff received these phone calls on December 11, 2019,

December 12, 2019 and December 17, 2019 among other dates.

       21.    All in all, Plaintiff received dozens of these phone calls from Defendant

following Plaintiff’s request(s) that they stop.

       22.    Defendant’s phone calls resulted in aggravation that accompanies

unwanted phone calls, emotional distress, invasion of privacy, and nuisance.

       23.    Concerned with having had his rights violated, Plaintiff sought counsel to

ensure that Defendant’s unlawful collection practices stopped.

       24.    Accordingly, Plaintiff needed to expend energy/time consulting with

attorneys as direct result of Defendant’s unlawful collection practices.

                                   CLAIMS FOR RELIEF

                                      COUNT I:
             Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       25.    All paragraphs of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

                             Violation(s) of 15 U.S.C. § 1692d

       26.    Section 1692d provides:

       [a] debt collector may not engage in any conduct the natural consequence
       of which is to harass, oppress, or abuse any person in connection with the
       collection of a debt. Without limiting the general application of the foregoing,
       the following conduct is a violation of this section:

              (5)     Causing a telephone to ring or engaging any person in
                      telephone conversation repeatedly or continuously with intent
                      to annoy, abuse, or harass any person at the called number.

15 U.S.C. § 1692d(5).
   Case 1:19-cv-03589 Document 1 Filed 12/18/19 USDC Colorado Page 4 of 5




       27.    Defendant violated 15 U.S.C. § 1692d(5) by continuing to place phone calls

to Plaintiff in spite of being asked to cease.

       28.    Defendant’s behavior of continuing to place phone calls in spite of Plaintiff’s

request(s) to Plaintiff was abusive, harassing, and oppressive.

       29.    Plaintiff may enforce the provisions of 15 U.S.C. § 1692d(5) pursuant to

section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails

to comply with any provision of [the FDCPA] with respect to any person is liable to such

person in an amount equal to the sum of -

       (1)     any actual damage sustained by such person as a result of such
       failure;

       (2)

              (A)    in the case of any action by an individual, such additional
                     damages as the court may allow, but not exceeding
                     $1,000.00; or

       (3)    in the case of any successful action to enforce the foregoing liability,
              the costs of the action, together with reasonable attorney's fees as
              determined by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.     a finding that Defendant violated 15 U.S.C. § 1692d(5);

       B.     an award of any actual damages sustained by Plaintiff as a result of

              Defendant’s violation(s);

       C.     an award of such additional damages, as the Court may allow, but not

              exceeding $1,000.00;

       D.     an award of costs of this action, together with reasonable attorney’s fees as

              determined by this Court; and
   Case 1:19-cv-03589 Document 1 Filed 12/18/19 USDC Colorado Page 5 of 5




       E.      an award of such other relief as this Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all

issues in this action so triable of right.

DATED: December 18, 2019                               Respectfully submitted,

                                                       REESE P. PARADIS

                                                       By: /s/ Joseph S. Davidson

                                                       Mohammed O. Badwan
                                                       Joseph S. Davidson
                                                       SULAIMAN LAW GROUP, LTD.
                                                       2500 South Highland Avenue
                                                       Suite 200
                                                       Lombard, Illinois 60148
                                                       +1 630-575-8181
                                                       mbadwan@sulaimanlaw.com
                                                       jdavidson@sulaimanlaw.com
